775 N.W.2d 760 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
McKinney MUSHATT, Jr., Defendant-Appellant.
Docket No. 137846. COA No. 278138.
Supreme Court of Michigan.
December 21, 2009.

Order
By order of October 28, 2009, the prosecuting attorney was directed to answer the application for leave to i appeal the October *761 14, 2008 judgment of the Court of Appeals. On order of the Court, the answer having been received, the application for leave to appeal is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.